Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BG-361

IN RE LARRY J. FELDMAN

A Suspended Member of the Bar of the                              2018 DDN 62
District of Columbia Court of Appeals

Bar Registration No. 460824


BEFORE: Fisher and Beckwith, Associate Judges, and Farrell, Senior Judge.

                                   ORDER
                              (FILED – May 10, 2018)

       On consideration of Disciplinary Counsel’s report regarding petitioner’s
petition for reinstatement wherein Disciplinary Counsel informs the court that Mr.
Feldman has demonstrated that he is fit to resume the practice of law, and it
appearing that petitioner is eligible to file the petition for reinstatement, see In re
Feldman, 113 A.3d 1084 (D.C. 2015), it is

      ORDERED that petitioner’s petition for reinstatement is granted. It is

       FURTHER ORDERED that Larry J. Feldman is hereby reinstated to the Bar
of the District of Columbia.


                                   PER CURIAM